UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-8521



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

EDDIE JEFFERSON, a/k/a Ice,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CR-92-314-A)


Submitted:   February 7, 1996          Decided:     February 29, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Eddie Jefferson, Appellant Pro Se. Philip Eric Urofsky, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

Appellant's motion for evidentiary hearing on the evidence, merits

and testimony of defendant's substantial assistance. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. United States v. Jefferson, No. CR-92-314-A (E.D.
Va. Nov. 22, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                2